Order reversed, without costs of this appeal to either party, and motion denied,' without costs. Memorandum: Defendant was not in contempt for failure to obey an injunction order restraining him from proceeding in obtaining a Nevada divorce decree. There was no personal service on him of such injunction order and he was without actual knowledge of the restraining order. Such decree may therefore be set forth in his supplemental answer. (Tebo v. Baker, 77 N. Y. 33; Curtis v. Powers, 146 App. Div. 246; Johnson v. Ackerman, 192 App. Div. 890; Levine v. Moskowits, 206‘App. Div. 194.) All concur. (The order grants plaintiff’s motion to strike out certain paragraphs of defendant’s supplemental answer.) Present — Taylor, P. J., Dowling, Harris, McCurn and Larkin, JJ. [See post, p. 862.]